Exhibit Amended and Restated Employment Agreement Agreement dated December 31, 2009 by and between Recovery Energy, Inc a Nevada corporation (the "Company"), and Jeffrey A. Beunier (the “Executive”). WHEREAS, the Company and the Executive have previously entered into an Employment Agreement dated September 14, 2009 (the "Original Agreement"); and WHEREAS, the Company recognizes that the Executive's talents and abilities are unique, and are integral to the success of Recovery Energy, Inc. and thus wishes to secure the ongoing services of the Executive on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual covenants set forth below, the Original Agreement is amended and restated as follows: 1. Employment:The Company hereby agrees to employ the Executive as the Chief Executive Officer (“CEO”) and President of the Company, and the Executive hereby accepts such employment, on the terms and conditions set forth below. 2. Start Date:The Executive’s start date will be on or around September 14, 2009. 3. Compensation and Related Matters: a. Base Salary. During the Executive's term of service (the "Employment Period"), the Company shall pay the Executive a base salary at the rate of not less than $200,000 per year (“Base Salary”).The Executive’s base Salary shall be paid in approximately equal installments every two weeks.If the Executive’s Base Salary is increased by the Company, such increased Base Salary shall then constitute the Base Salary for all purposes of this agreement. b. Stock Compensation: As of September 14, 2009 the Executive was granted 464,200 shares (the "Initial Stock Grant") of the Company's common stock ("Common Stock").20% of the shares of the Initial Stock Grant shall vested upon issuance on January 1, 2011.The remaining shares of the Initial Stock Grant will vest in 12 equal amounts on the first day of each calendar quarter commencing on April 1, 2010 and ending on January 1, 2013. 1 Notwithstanding any provision to the contrary, subsequent to the Company's first capital raise or January 1, 2010, whichever occurs first, the Initial Stock Grant shall vest upon the earlier to occur of a “Change in Control” of the Company or the termination of the Executive’s services as CEO other than by the Executive’s voluntary resignation or for “Cause” (as each term is defined below). For purposes of this Agreement, “Change in Control” shall mean the occurrence, subsequent to the Effective Date, of any of the following: (A) by a transaction or series of transactions, any “person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 30% of the combined voting power of the Company’s then outstanding securities (provided such person or group was not a beneficial owner of more than 30% of the combined voting power of the Company’s then outstanding securities as of the Effective Date); (B) as a result of any merger, consolidation, combination or sale or issuance of securities of the Company, or as a result of or in connection with a contested election of directors, the persons who were directors of the Company as of the Effective Date cease to constitute a majority of the Board of Directors of the Company ("the Board"); (C) by a transaction or series of transactions, the authority of the Board over any activities of the Company becomes subject to the consent, agreement or cooperation of a third party other than shareholders of the Company. For purposes of this Agreement, “Cause” shall mean (A) the Executive’s conviction by a court of competent jurisdiction as to which no further appeal can be taken of a felony (other than a violation based on operation of a vehicle) or entering the plea of nolo contendere to such crime by theExecutive; (B) the Executive’s commission of a crime involving fraud or intentional dishonesty, which results in the Executive’s substantial personal enrichment and material adverse effect to the Company; (C) the Executive becoming subject to any securities related sanctions related to the Company other than those based on an act of the Company itself for which the Executive is charged solely as a result of his position with the Company. c. Subsequent Grants.Upon the occurrence of each of the following events occurring (x) any time during the Executive’s term of service, or (y) within 12 months after the effective date of the termination of the Executive’s service other than by the Executive’s voluntary resignation or for Cause, the Company will issue to the Executive the cumulative number of shares Common Stock (the “Subsequent Grants”): 2 (1.)upon the
